Citation Nr: 0305066	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  98-05 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant had service in the Army Reserve, including 
basic active duty for training from May 1975 to October 1975, 
and later periods of active duty for training (typically, 
annual two-week "summer camps") and periods of inactive 
duty training (typically, monthly "weekend drills"), and he 
was discharged from the Army Reserve in February 1981.  By 
virtue of the present Board decision which establishes a 
service-connected disability, the appellant is considered a 
"veteran" with "active service" for VA purposes (see 
38 U.S.C.A. § 101(2) and § 101(24)), and for the sake of 
simplicity he will be referred to as a "veteran" in the 
present decision.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 1996 RO decision which 
denied service connection for a low back disorder.  In June 
2001, the Board denied the claim.  The veteran then appealed 
to the United States Court of Appeals for Veterans Claims 
(Court).  In September 2002, a joint motion was filed by the 
parties (the veteran and the VA Secretary), requesting that 
the Court vacate the Board's June 2001 decision and remand 
the case for further action.  This motion was granted by a 
September 2002 Court order, and the case was then returned to 
the Board.  In February 2003, the veteran submitted 
additional evidence and argument.


FINDINGS OF FACT

The veteran's current low back disorder is partly due to 
injury while parachute jumping during a period of Army 
Reserve training.





CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant had service in the Army Reserve, including 
basic active duty for training from May 1975 to October 1975, 
and later periods of active duty for training (typically, 
annual two-week "summer camps") and periods of inactive 
duty training (typically, monthly "weekend drills"), and he 
was discharged from the Reserve in February 1981.  His 
service personnel records show such periods of training were 
done at routine intervals throughout his Reserve service, 
including  two weeks of active duty for training in June 
1980, and monthly inactive duty training during that year 
including in September 1980.  Service personnel records show 
that the serviceman had airborne training; his military 
occupational specialty was parachute packer; he received 
special jump pay during times pertinent to this case 
including in 1980.  At times he would do parachute jumping as 
part of his military duties during periods of Reserve 
training.

The veteran worked a civilian job during 1980, the year that 
he claims his low back disorder started because of parachute 
jumping with the Army Reserve.  In his civilian job he worked 
as a sewing machine repairman.  It has been reported that his 
duties involved lifting between 45 and 50 pounds at that job.  

Service medical records are negative for complaints or 
findings of a low back disorder with one exception.  In his 
report of medical history dated in January 1981, the veteran 
reported a back problem and recurrent back pain.  He noted 
that he had a back injury during which he dislocated two 
discs.  He also noted that he had been treated for this 
condition by Dr. Brann, a chiropractor, for two months.

Records from The Bibb Company, the veteran's employer at the 
time, show that he was off work for two weeks in October 1980 
when he was being treated for low back problems.  Insurance 
records from the company note, "states he bent forward and 
caught his back," in response to the question of how the 
injury occurred.  It was reported that the injury occurred at 
home.  An accompanying physician's report, dated in October 
1980, from Dr. Brann shows that the veteran was being treated 
by Dr. Brann for injury that occurred at home when the 
veteran, "was getting out of his truck and got a catch in 
his lower back."  X-rays showed disc herniation at L3-4, L4-
5.  Also noted was muscle spasm, pain and shingles on the 
right side of the lower lumbar spine.  

Although the complete records are not available, the veteran 
is shown to have received additional treatment from Dr. Brann 
from 1980 to 1987.  In May 1981, the veteran was treated for 
a recurrence of low back pain.  Subsequent office visits for 
treatment are noted in July 1981, October 1981, February 
1982, April 1982, June 1982, July 1982, August 1982, June 
1983, September 1983, and October 1983.

Additional records show treatment for acute back pain and 
increasing problems.  
In October 1983, the veteran sought treatment from 
neurosurgeon J. Robinson, Jr., M.D., for radiating low back 
pain.  A computerized tomography (CT) scan of the spine 
showed moderate bulge with relatively narrow spinal canal at 
L4-5.

A November 1985 treatment report, from Dr. Brann, noted that 
the veteran hurt his back when boxing up a parachute in 
October 1985.  Additional records show that, at that time, 
the veteran worked at Warner Robins Air Force Base, where he 
worked through at least 1998.  Dr. Brann noted in 1985 that 
the veteran had been picking up a 110 pound parachute when he 
felt pain in the low back.  The next day, he woke up and the 
back was sore, and it was hard for him to get up.  He 
reported about a week after the injury that he was told he 
had to return to work.  He was next treated by Dr. Brann in 
June 1986, when he reportedly lifted a cross tie and he 
started getting back pain again.

Records from J. Duke, M.D., show treatment from January 1987 
for episodes of back pain and strain, with a diagnosis of 
herniated lumbar disc with spinal stenosis in 1992.  

A June 1992 treatment report from Dr. Stefanis noted the 
veteran gave a history of "low back problems stemming from a 
long time ago when he was a paratrooper," and the veteran 
related that since then he had been having intermittent 
trouble.  

A statement from J. Gay, D.C. (chiropractor), dated in 
February 1995, shows that the veteran was treated in 1991 for 
low back pain.  Dr. Gay noted a reported history of low back 
pain dating from a parachute accident in 1980.  The doctor 
opined that the current back problems were in fact caused by 
the injuries incurred parachuting in 1980.  

In a February 1995 letter, Dr. Stefanis reported that in 1992 
the veteran reported a history of parachute jumping as the 
cause of his back pain.  

In March 1995, the veteran filed a claim seeking service 
connection for a low back condition due to injury incurred 
during a parachute jump in September 1980.  

A report of VA examination dated in May 1995 shows a 
pertinent diagnosis of chronic low back pain secondary to 
degenerative disc disease at L3-5 levels with status post 
spinal fusion per veteran's history with positive clinical 
and radiographic findings.  

In December 1995, Dr. Stefanis submitted an opinion based on 
his examination of the veteran and his review of the file.  
He opined that the degenerative disc disease and disc 
protrusions that were seen in the veteran were associated 
with and continually aggravated by the patient's repetitive 
parachute jumping from 1979 to 1981 in the Army reserves.  
Dr. Stefanis pointed out that the veteran really had no 
problems with his back prior to the jumps, and that he had no 
real history of heavy lifting at his current employment.  

The veteran has submitted several lay statements in support 
of his claim.  These statements are from individuals who 
essentially relate that they observed the veteran before and 
after the parachuting and that he became symptomatic with low 
back pain following jumps in 1980.  The individuals making 
these statements include fellow servicemen who served with 
the veteran, and statements by the veteran's spouse.  

In December 1998, a hearing was conducted before the RO.  At 
the hearing, the veteran testified to his recollection of 
hurting himself during a jump in late September 1980.  He 
reported that he did not seek treatment or report the back 
pain immediately since he felt it would probably subside.  
This statement is supported by lay statements from the chief 
warrant officer of the veteran's unit at the time of the 
veteran's service.  

In November 1999, the veteran underwent a VA examination to 
determine the etiology of any current back disability.  The 
examiner reviewed the veteran's medical history and 
acknowledged the reported injury in 1980.  Following 
examination, the examiner's impression was low back pain, 
status post L3-4 and L4-5 spinal fusion with instrumentation.  
The examiner stated that it was quite difficult to say if the 
condition was related to a parachute jump in 1980.  The 
examiner then continued on to state that it was very likely 
that the veteran's current condition was related to 
degenerative changes from normal aging as well as problems 
with the previous surgery.  The examiner stated that he could 
not rule out that the previous parachute jump injury was 
contributing to the current condition but that he found it 
unlikely.  In an addendum, the examiner stated that he 
reviewed the file and considered the reports from Drs. Brann 
and Stefanis.  He noted the specific report of the veteran 
injuring his back while getting out of his truck when he 
originally presented for treatment from Dr. Brann.  The 
examiner stated again that although he could not rule out the 
parachute jump as the main contributing factor that caused 
the veteran to need surgery, although he felt it was 
unlikely.  However, the examiner noted that he was limited in 
that he was unable to see the veteran at the time the injury 
occurred.  

In May 2001, the veteran submitted additional evidence and 
argument in support of his claim.  A letter from Dr. Stefanis 
dated in November 2000 shows that the doctor revised his 
earlier statement to read that the veteran had no history of 
heavy lifting at the time he was making parachute jumps in 
1980.  The doctor acknowledged that the veteran was at the 
time of the jumps working as a sewing machine repairman and 
lifted machines that weighed 45 to 50 pounds.  

A vocational evaluation and assessment, dated in June 1998, 
was also submitted.  This consisted of a series of 
psychological and behavioral tests.  The veteran reported the 
history of injury related to a parachute jump in September 
1980.  A reinjury reportedly occurred a few weeks later when 
he was getting out of his truck in October 1980.  Also noted 
was his work history which showed that he was still employed 
at Warner Robins Air Force Base.

In February 2003, the veteran submitted additional argument 
and evidence in support of his claim.  This includes medical 
literature that osteoarthritis and spinal stenosis are found 
mostly in individuals over the age of 45.  The veteran argues 
that his back problems which begin in 1980, when he was 25 
years old, and thus could not be the result of degenerative 
changes from normal aging..  

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and supplemental statements of the case, the 
veteran has been notified with regard to the evidence 
necessary to substantiate his claim, and of his and the VA's 
respective duties to obtain evidence.  All pertinent 
identified medical records have been obtained to the extent 
possible, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

"Active service" includes any period of active duty for 
training during which the individual was disabled from a 
disease or an injury incurred in the line of duty, or a 
period of inactive duty training during which the veteran was 
disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24).

The veteran is claiming service connection for a low back 
disorder.  He maintains that such is due to trauma to the low 
back while parachuting during periods of training with the 
Army Reserve, especially during inactive duty training in 
September 1980.  Service personnel records, as well as 
statements from the veteran, fellow servicemen, and others, 
provide satisfactory proof that he did parachute jumping 
during the time in question, including during inactive duty 
training in September 1980.  Parachute jumping includes at 
least some trauma to the low back upon landing, with the 
degree of trauma being dependent on the circumstances of the 
landing.

The medical evidence of record indicates that the veteran has 
been treated for problems with his low back since October 
1980, only a month or so after the last reported parachute 
jumping trauma.  He now has a postoperative low back 
disorder.  

A June 1992 treatment report from Dr. Stefanis notes the 
veteran gave a history of "low back problems stemming from a 
long time ago when he was a paratrooper," and the veteran 
related that since then he had been having intermittent 
trouble.  The Board finds this history to be particularly 
credible as it was given a few years before the filing of the 
claim for service connection.

In a written statement, dated in February 1995, Dr. J. Gay, 
opined that the veteran's current back problems probably 
began in 1980 when he injured his back while parachuting.  

In a written statement, dated in December 1995, Dr. Stefanis 
opined, after a review of the veteran's medical records, that 
the degenerative disc disease and disc protrusions were 
associated with and continually aggravated by the veteran's 
repetitive parachute jumping from 1979 to 1981 in the Army 
reserves.  Dr. Stefanis noted that the veteran had no prior 
back problems before he started doing the parachuting.  In a 
follow-up statement, dated in November 2000, Dr. Stefanis 
noted that the veteran did not have a history of heavy 
lifting at the time of his injury in 1980, although he did 
work as a sewing machine requiring him to lifting 
approximately 45 to 50 pounds.

A VA examiner in November 1999 opined that the veteran's 
current condition was very likely related to degenerative 
changes from normal aging as well as problems with the 
previous surgery.  The examiner stated that he could not rule 
out that the previous parachute jump injury was contributing 
to the current condition but that he found it unlikely.  The 
examiner then indicated that it is very likely that the 
veteran's current condition was related to degenerative 
changes from normal aging as well as problems with the 
previous surgery.  In an addendum, the examiner noted that he 
was limited in that he was unable to see the veteran at the 
time the injury occurred.

Recently, the veteran has submitted numerous medical articles 
which support the general proposition that osteoarthritis and 
spinal stenosis are found mostly in individuals over the age 
of 45 (i.e., long after his low back problem appeared).

The Board accepts that the veteran sustained some trauma to 
the low back in parachute jump landings during periods of 
Army Reserve training, including during inactive duty 
training in September 1980.  As noted, the low back condition 
was first treated in October 1980, soon after the reported 
service injury.  Admittedly, there are other potential causes 
of the low back condition shown in the records.  There are 
also conflicting medical opinions as to whether the 
parachuting trauma in service is the cause, or one of the 
causes, of his low back condition.  The evidence appears 
about equally balanced on the important factual issues in 
this case, and thus the Board will apply the benefit-of-the-
doubt rule (38 U.S.C.A. § 5107(b)) in favor of the veteran.  
The Board finds that the veteran's current low back disorder 
is partly due to injury while parachute jumping during a 
period of Army Reserve training, including inactive duty 
training in September 1980.  The Board concludes that the low 
back disorder was incurred in service, warranting service 
connection.


ORDER

Service connection for a low back disability is granted.  




	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

